PRESENT: All the Justices

TANISHA JUANIKA BATES
                                             OPINION BY
v.   Record No. 130259             JUSTICE LEROY F. MILLETTE, JR.
                                          JANUARY 10, 2014
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                     Craig D. Johnston, Judge

      In this appeal, we consider whether the circuit court

properly applied Code §§ 19.2-182.3 and 19.2-182.7 to its

findings of fact in determining that Tanisha Juanika Bates,

found not guilty of arson by reason of insanity, required

commitment to inpatient hospitalization.

                           I.   Background

      Bates lived in a six unit apartment building in a multi-

building complex in the City of Manassas, Virginia.    While in

her apartment, Bates ignited her t-shirt by laying it on the

burner of her stove, then carried it to the bedroom, and set

the t-shirt on the bed.    She locked her door and sat down on

the floor of the bedroom with the intent to remain in the

burning building and kill herself, but as the flames grew she

changed her mind.   Bates exited the apartment building and

notified her neighbors of the fire.    Bates had a loaded firearm

in the apartment at the time of the fire and she later told

investigators that she had tried to use the gun to kill herself

the night prior but it had not worked properly.
      Bates was indicted for arson in violation of Code § 18.2-

77.   The Circuit Court of Prince William County found Bates not

guilty by reason of insanity and remanded her to the temporary

custody of the Commissioner of Mental Health, Mental

Retardation and Substance Abuse Services ("Commissioner") for

an evaluation of treatment options:   inpatient hospitalization

or release with or without conditions.   See Code § 19.2-182.2.

In accordance with the requirements of Code § 19.2-182.2, one

psychiatrist and one clinical psychologist performed the

evaluation and separately prepared reports for the court,

defense counsel, the Commonwealth, and the Prince William

County Community Services Board ("CSB").   Dr. Jyothi Racha, the

psychiatrist, prepared a report that recommended conditional

release with outpatient treatment.    Dr. Abigail W. Cobey, the

licensed clinical psychologist, recommended inpatient

hospitalization.

      Dr. Racha's recommendation of conditional release

triggered a portion of Code § 19.2-182.2 which provides, "[i]f

either evaluator recommends conditional release or release

without conditions of the acquittee, the court shall extend the

evaluation period to permit the hospital in which the acquittee

is confined and the appropriate community services board or

behavioral health authority to jointly prepare a conditional

release or discharge plan, as applicable, prior to the


                                2
hearing."   In accordance with Code § 19.2-182.2, the circuit

court extended Bates' temporary custody to allow for further

evaluation and the creation of a conditional release plan.

     The Northern Virginia Mental Health Institute ("NVMHI"),

where Bates was confined, and the CSB prepared Bates' court-

ordered conditional release plan.   The conditional release plan

proposes that Bates is able to live on her own and attend

outpatient treatment.   However, no appropriate Virginia

residence had been located at the time of the plan's creation.

The conditional release plan therefore requires that Bates

remain hospitalized at the NVMHI until an appropriate place of

residence in Virginia is secured, and provides that the CSB

will coordinate changes to Bates' residence and provide case

management for her medication and treatment.

     At the request of the Commissioner, the Forensic Review

Panel prepared and submitted to the circuit court a report

containing treatment and release recommendations for Bates.

The Commissioner created the Forensic Review Panel pursuant to

Code § 19.2-182.13 to "ensure that (I) release and privilege

decisions for [acquittees] appropriately reflect clinical,

safety and security concerns; (II) standards for . . .

conditional release [of acquittees] and release planning have

been met, and (III) expert consultation is provided to

treatment teams working with [acquittees]."    The Panel


                                3
concluded that Bates' continued delusions, risk of suicide,

lack of substantial response to treatment, and history of

deadly and dangerous behavior indicated that Bates "cannot be

safely managed in the community at this time."     The Panel

recommended continued commitment to inpatient hospitalization

with "gradual preparation for release."

     A hearing was held "to determine the appropriate

disposition of the acquittee" in accordance with Code §§ 19.2-

182.3 and 19.2-182.7.   After reviewing the conditional release

plan and hearing testimony and argument, the circuit court

found Bates in need of inpatient hospitalization by order

entered on November 7, 2012 and committed her to the custody of

the Commissioner.

     Bates appealed the circuit court's decision and we granted

review of the following assignment of error:

          The circuit court erred when it ordered Ms.
          Bates to inpatient hospitalization rather
          than to conditional release because it
          incorrectly applied the standards
          articulated in sections 19.2-182.3 and 19.2-
          182.7 of the Virginia Code to its own
          findings of fact.

                          II.   Discussion

A.   Standard of Review

     Bates contends that the circuit court misapplied Code

§§ 19.2-182.3 and 19.2-182.7 to determine that she required

commitment to inpatient hospitalization.     It is well


                                  4
established that "an issue of statutory interpretation is a

pure question of law which we review de novo."   Conyers v.

Martial Arts World of Richmond, Inc., 273 Va. 96, 104, 639
S.E.2d 174, 178 (2007).   When reviewing the statutory language,

the Court is "bound by the plain meaning of that language[,

and] must give effect to the legislature's intention as

expressed by the language used unless a literal interpretation

of the language would result in a manifest absurdity."     Id.

(citations omitted).

B.   Code § 19.2-182.3

     The first of the statutes at issue, Code § 19.2-182.3,

provides that the circuit court shall commit a defendant

acquitted of a crime by reason of insanity "if it finds that

[s]he has mental illness or intellectual disability and is in

need of inpatient hospitalization."   The circuit court is to

base its decision upon "consideration" of the following four

factors:

           1. To what extent the acquittee has mental
           illness or intellectual disability. . . ;

           2. The likelihood that the acquittee will
           engage in conduct presenting a substantial
           risk of bodily harm to other persons or to
           himself in the foreseeable future;

           3. The likelihood that the acquittee can be
           adequately controlled with supervision and
           treatment on an outpatient basis; and




                                5
          4. Such other factors as the court deems
          relevant.

Code § 19.2-182.3.

     Bates contends that, although the circuit court properly

considered factor 1 of the Code § 19.2-182.3 evaluation, it

subsequently erred by ignoring the remaining factors.   The

Commonwealth contends that the circuit court considered each of

the four factors of the Code § 19.2-182.3 evaluation.   We agree

with the Commonwealth and find that the circuit court properly

evaluated each of the four factors of Code § 19.2-182.3 in

reaching its decision to commit Bates to inpatient

hospitalization.

     First, the circuit court made a clear finding of mental

illness and evaluated the extent of her illness in satisfaction

of factor 1 when it concluded that Bates suffers from a mental

illness of such a severity that it led her to burn down the

apartment complex in which she was living.

     The circuit court also considered factor 2, indicating its

acceptance of medical professionals' opinions that "absent

treatment, medication, and supervision and monitoring, there is

a substantial . . . and unacceptable risk that she will relapse

in some fashion with the risk of the same thing happening."

The court recognized that Bates has placed herself and others

in danger by setting her apartment on fire in the past, and



                               6
that there is a substantial risk that she will do so again.   We

find that these statements demonstrate that the circuit court

considered whether Bates was likely, absent sufficient

monitoring and treatment, to place herself or others in

substantial risk of bodily harm.

     In evaluating factor 3, the circuit court acknowledged

that, according to the NVMHI and the CSB, Bates was "ready to

leave" inpatient hospitalization.   However, the court also

found that there is currently no means for controlling her on

an outpatient basis.   The court held that the CSB had not

provided any "mechanism by which they can assist in conditional

release," and that "there is no appropriate outpatient

supervision and treatment reasonably available."   Considering

the options available to it, the court stated:

               Once she gets out, what's going to
          happen? And if she goes to Ohio, that's
          unacceptable. If she gets out and she is
          thrown into the community with no job, no
          place to live.
               Or I continue where she is and try to
          structure some plan that doesn't fit
          anything [the CSB] do[es] on a routine basis
          or I order them to let her out three hours a
          day, even though they don't have any way to
          supervise her. And it's not in [the CSB's]
          jurisdiction, so who is she going to report
          to and who is going to go get her and who is
          going to take her to that job and bring her
          back from that job, the practical
          implementation of it.




                                7
Thus, in satisfaction of factor 3, the circuit court thoroughly

evaluated whether the CSB could adequately control Bates with

supervision and treatment on an outpatient basis and determined

that the necessary treatment and supervision was not available.

     The circuit court also considered the proposition that

Bates return to her family in Ohio on unconditional release.

The court rejected the proposition because such a plan would

"present[] an unacceptable risk that she will have a falling

out with [her family] and who knows what will happen in Ohio."

     Therefore, the circuit court completed a thorough

evaluation of each of the factors required by Code § 19.2-182.3

to determine that Bates required commitment to inpatient

hospitalization.

C.   Code § 19.2-182.7

     The second statute at issue, Code § 19.2-182.7, requires a

circuit court, any time it considers the acquittee's need for

inpatient hospitalization, to order conditional release of the

acquittee if it finds that each of the following four factors

have been met:

          (i) based on consideration of the factors
          which the court must consider in its
          commitment decision, [s]he does not need
          inpatient hospitalization but needs
          outpatient treatment or monitoring to
          prevent [her] condition from deteriorating
          to a degree that [s]he would need inpatient
          hospitalization;



                               8
          (ii) appropriate outpatient supervision and
          treatment are reasonably available;

          (iii) there is significant reason to believe
          that the acquittee, if conditionally
          released, would comply with the conditions
          specified; and

          (iv) conditional release will not present an
          undue risk to public safety.

Code § 19.2-182.7 also specifies that "[t]he court shall

subject a conditionally released acquittee to such orders and

conditions it deems will best meet the acquittee's need for

treatment and supervision and best serve the interests of

justice and society."

     Bates contends that the circuit court erroneously relied

solely upon the recommendations included in the conditional

release plan prepared by the NVMHI and the CSB to determine

that the elements of Code § 19.2-182.7 were not satisfied.

Bates further argues that Code § 19.2-182.7 places the burden

on the circuit court, not mental health evaluators and the

community services board, to find an appropriate conditional

release plan.   Bates alleges that the circuit court, by

refusing to acknowledge this statutory burden, limited Bates'

options for conditional release and caused her unnecessary

commitment to inpatient hospitalization.   We do not agree.

     As addressed in our consideration of the circuit court's

evaluation of Code § 19.2-182.3, the court completed a thorough



                                9
evaluation of the supervision and treatment options before it,

and determined that no appropriate supervision and treatment

options were available.   The court found that inpatient

hospitalization was necessary for the safety of Bates and the

public.   Therefore, Bates' circumstances failed to satisfy each

of the elements required for conditional release under Code

§ 19.2-182.7.

     Moreover, Code § 19.2-182.7 does not, by its plain

language, place a duty on the circuit court to seek out an

appropriate plan for the treatment of an acquittee through

conditional release when the acquittee's circumstances do not

satisfy the elements of Code § 19.2-182.7.   It is well

established that "we must assume that the General Assembly

chose, with care, the words it used in enacting the statute."

Hollingsworth v. Norfolk S. Ry., 279 Va. 360, 366, 689 S.E.2d
651, 654 (2010)(quoting Halifax Corp. v. First Union Nat'l

Bank, 262 Va. 91, 100, 546 S.E.2d 696, 702 (2001)).   Code

§ 19.2-182.7 provides that "[t]he court shall subject a

conditionally released acquittee to such orders and conditions

it deems will best meet the acquittee's need for treatment and

supervision and best serve the interests of justice and

society."   (Emphasis added.)   We must assume that the General

Assembly's specific reference to "a conditionally released

acquittee" rather than "each acquittee" or "an acquittee" was


                                 10
intentional.   We therefore hold that Code § 19.2-182.7 imposes

upon the circuit court a duty to assign orders and conditions

for an acquittee's treatment and supervision only when each

element of Code § 19.2-182.7 is met and the acquittee is

eligible for conditional release.     Accordingly, Code § 19.2-

182.7 does not direct that the circuit court has an affirmative

duty to locate an alternative residence that might make an

otherwise unacceptable conditional release plan acceptable.

     The statute does not require the circuit court to fashion

an appropriate plan for Bates' outpatient treatment and

supervision when it had already determined that Bates was not

eligible for conditional release, and that she required

inpatient hospitalization.   This result does not confine Bates

to inpatient hospitalization indefinitely, nor does it preclude

review of her commitment to inpatient hospitalization before

her annual review.    Code § 19.2-182.6(A) provides, "[t]he

Commissioner may petition the committing court for conditional

or unconditional release of the acquittee at any time he

believes the acquittee no longer needs hospitalization."

(Emphasis added.)    Thus, pursuant to the statutory scheme, if

the Commissioner at any time finds a suitable residence for

Bates and an appropriate conditional release plan for her

outpatient treatment and supervision, Code § 19.2-182.6(A)

grants him the statutory right to petition the circuit court to


                                 11
consider the new developments and request Bates' release from

inpatient hospitalization. *

                         III. Conclusion

     For the aforementioned reasons, we will affirm the circuit

court's application of Code §§ 19.2-182.3 and 19.2-182.7 to the

present case and its determination that the particular

circumstances warranted Bates' commitment to inpatient

hospitalization.



                                                         Affirmed.




     *
       The same Code provision recognizes that periodic review
will be undertaken as required pursuant to Code § 19.2-182.5
and that the acquittee herself may petition for review of the
commitment in any year where no annual review would otherwise
be required.

                               12